Citation Nr: 0017917	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-04 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from September 1943 to January 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
PTSD and assigned a 10 percent rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.

The veteran reported having received treatment for his 
psychiatric symptoms from his private physician for many 
years.  Although the RO purportedly requested the treatment 
records from the private physician in February 1998, the 
letter was addressed to the veteran, not the physician.  The 
physician apparently returned the letter with a written 
annotation of the psychiatric diagnoses, but provided no 
other information regarding the veteran's symptoms.  The 
actual treatment records are relevant to the evaluation of 
the veteran's psychiatric disability, and should be 
considered prior to rendering a decision on his appeal.  See 
Allday v. Brown, 7 Vet. App. 517 (1995) (VA has a duty to 
assist the veteran in obtaining private medical records if 
the relevance of those records has been shown); see also 
Massey v. Brown, 7 Vet App 204 (1994) (where a private 
physician reports treatment, a part of the duty to assist 
requires that VA obtain records of that treatment).

In his February 1999 substantive appeal the veteran claimed 
to have been unable to obtain employment for several years 
due to the symptoms of PTSD.  His assertions constitute a 
claim for an extra-schedular rating, including a total 
disability rating based on individual unemployability.  
Colayong v. West, 12 Vet. App. 524 (1999).  The RO has not 
yet addressed that issue.

The veteran was provided a VA psychiatric examination in 
October 1998, which resulted in diagnoses of panic attacks 
with agoraphobia and PTSD.  It is not clear from the 
examination report, however, whether the panic attacks with 
agoraphobia are etiologically related to PTSD.  In light of 
the veteran's assertion that his psychiatric symptoms have 
prevented him from obtaining employment, the etiology of all 
of his psychiatric symptoms is relevant to the issue on 
appeal.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for a 
psychiatric disorder since June 1996.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the actual treatment 
records from the veteran's private 
physician from June 1996 through the 
present and the VA treatment records 
since August 1998.

2.  The veteran should be afforded a VA 
psychiatric examination and a social and 
industrial survey to determine the nature 
and severity of his psychiatric 
symptomatology.  The claims file and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The psychiatrist should 
conduct a thorough psychiatric 
examination and provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.

The examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and an 
explanation of the meaning of the score 
assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
The examiner should comment on whether 
there were any periods since June 1997 
when the disability was more or less 
severe than on the current examination.  
The examiner should attempt to identify 
those periods and comment on the severity 
of those disabilities during those 
periods.

The examiner should also provide an 
opinion on whether the diagnosis of panic 
attacks with agoraphobia is etiologically 
related to PTSD.  If not, the examiner 
should distinguish the symptoms of panic 
attacks with agoraphobia from the 
symptoms of PTSD, and provide a separate 
GAF score for each disorder.  If unable 
to do so, the examiner should so state.  
The examiner should provide the complete 
rationale for all opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
assigned rating for PTSD.  In determining 
the appropriate rating for the disorder 
the RO should consider the applicability 
of staged ratings during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO should also 
consider the effect of the psychiatric 
symptoms on the veteran's employment, 
including the feasibility of an extra-
schedular rating or a total rating based 
on individual unemployability.  38 C.F.R. 
§§ 3.321(b), 4.16.

If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


